 1

 2
                                                                               FILED IN THE
 3                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 4                                                                    Feb 08, 2019
                                                                          SEAN F. MCAVOY, CLERK
 5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7
      WYANE R. BLACK,
 8                                                  NO: 2:17-CV-365-RMP
                                  Plaintiff,
 9                                                  ORDER OF DISMISSAL WITH
            v.                                      PREJUDICE OF DEFENDANT
10                                                  CHRIS HEIMBIGNER ONLY
      GRANT COUNTY PUBLIC
11    UTILITY DISTRICT; and CHRIS
      HEIMBIGNER,
12
                                  Defendants.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss

15   Defendant Chris Heimbigner with Prejudice, ECF No. 52. Having reviewed the

16   Stipulated Motion and the record, the Court finds good cause to grant dismissal.

17   Accordingly, IT IS HEREBY ORDERED:

18         1. The Stipulated Motion to Dismiss Defendant Chris Heimbigner with

19               Prejudice, ECF No. 52, is GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice as to Defendant Chris

21               Heimbigner, only, and without fees or costs to either party.

     ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT CHRIS
     HEIMBIGNER ONLY ~ 1
 1         3. All claims against Defendant Grant County Public Utility District remain

 2            pending.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice as to Chris Heimbigner, terminate

 5   Chris Heimbigner as a Defendant in this matter, and provide copies to counsel.

 6         DATED February 8, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT CHRIS
     HEIMBIGNER ONLY ~ 2
